TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00118-CV



 Texas Quarter Horse Association; Texas Thoroughbred Association; Texas Horsemen’s
 Partnership; Gillespie County Fair and Festivals Association, Inc.; Global Gaming LSP,
    LLC d/b/a Lone Star Park at Grand Prairie; and Sam Houston Race Park, LLC,
                                      Appellants

                                                v.

 American Legion Department of Texas, Temple Post 133; Kickapoo Traditional Tribe of
   Texas; Thompson Allstate Bingo Supply, Inc.; and Moore Supplies, Inc., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
        NO. D-1-GN-14-003700, HONORABLE LORA J. LIVINGSTON PRESIDING



                           MEMORANDUM OPINION

PER CURIAM

              Appellants moved to abate this appeal for ninety days. Appellees do not oppose the

motion. Appellants’ unopposed motion to abate appeal is granted and this appeal is abated until

September 15, 2015.



Before Justices Puryear, Pemberton, and Field

Abated

Filed: June 17, 2015